The wife of the lessor of the plaintiff claimed under the original grantee of the land, William Price, and regularly deduced title.
The defendant claimed as heir at law to one James Greenlee, under a judgment obtained by said James against William Price, an execution and sheriff's sale thereon; and in proof of his title the defendant produced a writ of fi. fa. and a deed from the sheriff to James Greenlee as the highest and best bidder, dated in 1783. To prove the existence of the judgment on which this fi. fa. issued, the defendant produced a paper certified by the clerk of the court, and apparently an extract from the clerk's docket, in these words, viz.:
STATE OF NORTH CAROLINA, BURKE COUNTY:
       Court of Pleas and Quarter Sessions, July Sessions, 1783. Trial Docket, July, 1783.
JAMES GREENLEE v. WILLIAM PRICE.
Original attachment — Levied on his land. Judgment by default, and writ of inquiry. Verdict, 41l. 2s. 6d. and costs. *Page 151 
This was objected to as being insufficient to support the title of a purchaser at a sheriff's sale; and the defendant produced a witness, who swore that he had searched the records of Burke County, and that the paper produced contained a copy of every original       (282) paper to be found among the records of that court relative to the suit, except the attachment on which the proceedings had taken place, and he believed he had seen that among the papers.
The presiding judge sustained the objection, and instructed the jury that the defendant had not shown such a record as would support his ancestor's purchase at the sheriff's sale. Verdict for plaintiff; new trial refused; judgment, and appeal.
If the record offered purported to be a judgment of recent date,  (283) I should hesitate before I could receive it as such. But it is a record of 1783, made in a new and frontier county court at the close of the Revolutionary War, at a time and in a place where we may presume the records were made and kept in a slovenly manner. Under these circumstances I think the record offered as a judgment may be deemed sufficient. The sheriff's return under the attachment is that he levied on this land; there was a judgment by default, and on the writ of inquiry the jury assessed damages to 41 l. 2s. 6d. and costs. On this verdict we must take it that the court gave judgment, from that judgment a fieri facias
issued, a sale took place under it, and the sheriff made a deed of conveyance for the lands in question to James Greenlee the highest bidder. The affidavit of Greenlee and the attachment are not shown, but we may reasonably presume they existed, from the proceedings which have taken place in court afterwards, and which are now shown. For these reasons, I think the rule for a new trial should be made absolute. The other judges concurred.
PER CURIAM.                                                New trial.